Powell, J.
This plaintiff in error was charged as an accomplice of one Taylor, as to whom a judgment of conviction has been this day affirmed. See Taylor v. State, ante, 740 (62 S. E. 482). As to the main points, this case is controlled by that decision. The record, however, presents one additional ground of error. A policeman testified to arresting both prisoners and finding through a search, a purse on each of them. The arrest was without warrant and seems to have been illegal. Counsel for defendant, in a single ground of his motion, complains of the admission of this testimony as a whole, on the ground that, through the alleged search and seizure of the two prisoners, the defendant was compelled to incriminate himself. Eeference is had to the opinions of this court in Hammock v. State, 1 Ga. App. 126 (58 S. E. 66); Hughes v. State, 2 Ga. App. 29 (58 S. E. 390).
So much of the testimony as related to the finding of the purse on the codefendant was certainly not subject to this objection by the prisoner in the present case. He could complain only as to evidence involuntarily disclosed by himself under the compulsion of the illegal search and seizure. An exception to the whole of *742a piece of testimony, where part of it is admissible, is, according to the familiar rule, to be overruled. Judgment affirmed.